Fourth Court of Appeals
                                San Antonio, Texas
                                    December 11, 2015

                                   No. 04-15-00623-CV

                IN THE ESTATE OF MARJORIE A. CHILDS, Deceased,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2014-PC-0056
                         Honorable Tom Rickhoff, Judge Presiding

                                      ORDER
       Appellee’s unopposed motion to extend time to file reply brief is granted in part and
denied in part. We order appellee’s brief due January 4, 2016.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court